Citation Nr: 9907797	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  94-06 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
atrophy of the right testicle.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



REMAND

The veteran had active service from October 1967 to January 
1970.  This matter initially came before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision of the Department of Veterans Affairs (hereinafter 
VA) Regional Office (hereinafter RO) in St. Petersburg, 
Florida.  

In an August 1997 decision, the Board denied the veteran's 
claim for an increased (compensable) rating for his service-
connected atrophy of the right testicle.  Thereafter, the 
veteran filed a timely appeal with respect to this issue to 
the United States Court of Appeals for Veteran's Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter Court).  In July 1998, the General Counsel for 
the Department of Veterans Affairs (hereinafter General 
Counsel) and the veteran's attorney filed a Joint Motion to 
Remand, and Stay Further Proceedings (hereinafter Joint 
Motion).  The effect of this Motion, which was accepted by 
the Court, was to vacate the August 1997 Board decision that 
denied the veteran's claim for an increased (compensable) 
rating for his right testicle atrophy, and to remand this 
issue for development and readjudication.  By Order entered 
in July 1998, the Court vacated the Board's August 1997 
decision, and remanded the case pursuant to 38 U.S.C.A. § 
7252(a).  [redacted].

The Joint Motion noted that the records contained an improved 
pension verification report, dated in September 1991, 
indicating award of a Social Security Administration (SSA) 
benefits.  This SSA determination and any associated medical 
evidence are not included in the claims file. The Joint 
Motion directs the VA to obtain copies of any SSA 
determinations awarding SSA benefits, and to determine the 
disabilities that are the basis of any such SSA award.

The Joint Motion suggests that the SSA records may be 
probative as to the question of an extraschedular rating 
under 38 C.F.R. § 3.321.

In view of the foregoing, and as the last VA examination was 
in April 1994, a VA examination should be scheduled.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his 
testicular disorder, not already 
associated with the claims file. After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each medical care provider 
specified by the veteran, to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim. All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder. To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant should 
also be informed of the negative results.  
38 C.F.R. § 3.159 (1998). 

2. The RO should obtain and associate 
with the claims files any pertinent SSA 
determination which awarded SSA benefits, 
and the associated medical evidence.  The 
appellant's assistance is to be requested 
as needed.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made. 

3. The RO should inform the veteran that 
while this case is in remand status, he 
is free to submit additional evidence and 
argument on the question at issue. 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

4. Thereafter, and whether additional 
records are obtained or not, the 
appellant should be scheduled for a VA 
genitourinary examination by a specialist 
who has not previously examined him, if 
possible, to assess the severity of the 
service-connected testicular disorder. 
The entire claims folders should be 
reviewed by the examiner prior to the 
examination, and a statement to that 
effect must be included in the 
examination report. The examiner should 
review the pertinent history of the 
veteran's service-connected testicular 
atrophy.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examination report should comment 
regarding all manifestations of 
testicular pathology found to be present.  
The complaints of pain should be 
recorded, and the duration of the pain, 
as described noted.  The examiner should 
specifically indicate whether there is 
objective evidence of pain on 
examination.  The cause for the pain 
should be ascertained if possible.

5. Following completion of the requested 
development, the RO should review the 
evidence and ensure that all of the 
foregoing development have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. Specific 
attention is directed to the examination 
report.  If it does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).

6. The RO should then readjudicate the 
issue of entitlement to an increased 
(compensable) rating for his right 
testicle atrophy, on the basis of all the 
evidence of record and with application 
of all appropriate legal theories.  This 
should include consideration of the 
provisions of 38 C.F.R. § 3.321.  In the 
event the benefits sought are not 
granted, the case should be returned to 
the Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case.  It is requested 
that the supplemental statement of the 
case specifically set forth the reasons 
and bases for the decision. 

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this claim by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)

	
		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 6 -


